                     Case 19-15764-jkf                    Doc 37         Filed 05/05/20 Entered 05/05/20 16:21:11                                Desc Main
                                                                         Document      Page 1 of 4
     Fill in this information to identify the case:
     Debtor 1               TYREE J. MOBLEY
     Debtor 2
     (Spouse, if filing)

     United States Bankruptcy Court for the:         EASTERN                            District of    PA
                                                                                                      (State)
     Case Number                19-15764 JKF




     Official Form 410S1
     Notice of Mortgage Payment Change                                                                                                                        12/15


     If the debtor’s plan provides for payment of postpetition contractual installments on your claim s ecured by a s ecurity interest in the
     debtor’s principal res idence, you must us e this form to give notice of any changes in the installment payment amount. File this form
     as a s upplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor:              FREEDOM MORTGAGE CORPORATION                                       Court claim no. (if known):     2

     Last 4 digits of any number you use to                                                            Date of payment change:
     identify the debtor’s account:                              5834                                  Must be at least 21 days after date
                                                                                                       of this notice


                                                                                                       New total payment:
                                                                                                       Principal, interest, and escrow, if any       FORBEARANCE



Part 1:               Escrow Account Payment Adjustment

1.      Will there be a change in the debtor’s es crow account payment?

                  No
                  Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                       the basis for the change. If a statement is not attached, explain why:


                           Current es crow payment:                                                   New escrow payment:


Part 2:              Mortgage Payment Adjustment

2.      Will the debtor’s principal and interes t payment change bas ed on an adjustment to the interest rate on the debtor’s variable-rate account?

                  No
                  Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                       Attached, explain why:


                           Current interest rate:                        %                            New interes t rate:                        %

                           Current principal and interes t payment:                                   New principal and interest payment:


Part 3:               Other Payment Change

3.      Will there be a change in the debtor’s mortgage payment for a reas on not listed above?

                  No
                  Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                           Reason for change:       Debtor’s request for COVID19 forbearance arrangement (see attached)

                           Current mortgage payment: $                                                New mortgage payment:    $




     Official Form 410S1                                                   Notice of Mortgage Payment Change                                                       page 1
Debtor 1
               Case   19-15764-jkf
               TYREE J. MOBLEY
                                                 Doc 37   Filed 05/05/20 Case
                                                                          Entered    05/05/20 16:21:11
                                                                              Number (if known) 19-15764 JKF
                                                                                                                         Desc Main
                                                          Document      Page 2 of 4

Part 4:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



X /s/ Jerome Blank, Esquire                                                                    Date     May 5, 2020
   Signature


Print:                Jerome Blank, Esq., Id. No.49736                                          Title   Attorney
                    First Name            Middle Name              Last Name




Company               Phelan Hallinan Diamond & Jones, LLP


Address               1617 JFK Boulev ard, Suite 1400


                      Philadelphia, PA 19103

                                                                                                        jerome.blank@phelanhallinan.c
Contact Phone         215-563-7000                                                             Email    om




  Official Form 410S1                                      Notice of Mortgage Payment Change                                            page 2
         Case 19-15764-jkf           Doc 37    Filed 05/05/20 Entered 05/05/20 16:21:11                  Desc Main
                                               Document      Page 3 of 4
                                 IN THE UNITE D STATE S BANKRU PTCY COU RT
                                FOR THE E ASTE RN DISTRICT OF PE NNSYLVANIA
IN RE :                                                        :
TYRE E J. MOBLEY                                               :     Bk. No. 19-15764 JKF
                                  Debtor                       :
                                                               :     Chapter No. 13
FRE E DOM MORTGAGE CORPORATION                                 :
                       Movant                                  :
                  v.                                           :
TYRE E J. MOBLEY                                               :
                       Respondent                              :
                                                               :

               CE RTIFICATE OF SE RVICE OF NOTICE OF PAYME NT CHANGE SU PPLE ME NT
         I certify under penalty of perjury that I served or caused to be served the Notice of Payment Change Supplement,
which has been filed on the Claims Register in the above-referenced case, on the parties at the addresses shown below or on
the attached list on May 5, 2020.
The types of service made on the parties were: Electronic Notification and First Class Mail.

Service by Electronic Notification                     Service by First Class Mail

BRAD J. SADEK, ESQUIRE                                 TYREE J. MOBLEY
1315 WALNUT STREET, SUITE 502                          6209 MAG NOLIA STREET
PHILADELPHIA, PA 19107                                 PHILADELPHIA, PA 19144-1610

SCOTT F. WATERMAN, ESQUIRE (TRUSTEE)
2901 ST. LAWRENCE AVENUE, SUITE 100
READING, PA 19606

UNITED STATES TRUSTEE
OFFICE OF THE U.S. TRUSTEE
200 CHESTNUT STREET
SUITE 502
PHILADELPHIA, PA 19106

If more than one method of service was employed, this certificate of service groups the parties by the type of service. For
example, the names and addresses of parties served by electronic notice will be listed under the heading “Service by Electronic
Notification” and those served by mail will be listed under the heading: Service by First Class Mail.”

May 5, 2020
                                                  /s/ Jerome Blank, Esquire
                                                  Jerome Blank, Esq., Id. No.49736
                                                  Phelan Hallinan Diamond & Jones, LLP
                                                  1617 JFK Boulevard, Suite 1400
                                                  One Penn Center Plaza
                                                  Philadelphia, PA 19103
                                                  Phone Number: 215-563-7000 Ext 31625
                                                  Fax Number: 215-568-7616
                                                  Email: jerome.blank@phelanhallinan.com
        Case 19-15764-jkf      Doc 37     Filed 05/05/20 Entered 05/05/20 16:21:11         Desc Main
                                          Document      Page 4 of 4



This use of Official Form 410S1 and of the electronic filing method for a Notice of Payment Change is
being used to prov ide interested parties w ith notice of a forbearance arrangement, detailed below . This
form is only being used to exp ress a change in the debtor’s payment arrangement w ithin the functionality
av ailable in the Courts’ CM E CF systems. The use of this form in no w ay implies that a change in
payment amount is occurring or has occurred on the account. This filing does not imply that the
prov isions of FRBP 3002.1 apply to this filing, nor does the Serv icer/Creditor consent to the application
of any prov isions of FRBP 3002.1 to this filing.




                               NOTICE OF TE M PORARY FORBE ARANCE


Effective Date of Forbearance                                 : June 1, 2020
Termination Date of Forbearance                               : November 30, 2020
Post-petition due date as of the Forbearance effective date   : March 1, 2020



FREDOM MORTG AG E CORPORATION (“SERV ICER”) hereby provides notice that due to a recent
financial hardship resulting directly or indirectly from the COV ID-19 emergency, the Debtor(s) has/have
requested, and SERV ICER has provided, a temporary suspension of post-petition mortgage payment(s) due and
owing in the time period referenced above (the “Forbearance Period”). This short-term relief is consistent with
the COV ID-19 relief available under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

During the Forbearance Period, all terms and provisions of the mortgage note and security instrument, other
than the payment obligations, will remain in full force and effect unless otherwise adjusted by this court or
through a loan modification.

During the Forbearance Period, Debtor(s) and/or Debtor(s) attorney (if applicable) should work with the
SERV ICER and the bankruptcy trustee to explore potential remedies to cure any outstanding post-petition
mortgage payment(s) at the termination date of the Forbearance Period. Any outstanding post-petition mortgage
payment(s) for which there is not an agreed cure will remain due and owing as of the termination date of the
Forbearance Period.

This Notice does not constitute an amendment or modification to the Debtor’s plan of reorganization and does
not relieve the Debtor of the responsibility to amend or modify the plan of reorganization to reflect the
forbearance arrangement, if required.
